DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 21 January 2022.  Claim 31 is canceled.  Claims 15-30 are pending review in this action.  The previous 35 U.S.C 112 rejection is withdrawn in light of Applicant’s corresponding amendment.
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15, 16, 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0331092, hereinafter Chen.
Regarding claim 15, Chen teaches a solid electrolyte separator comprising a layer of the compound LixPySzOw, where 0.33 ≤ x ≤ 0.67, 0.07 ≤ y ≤ 0.2, 0.4 ≤ z ≤ 0.55 and 0 ≤ w ≤ 0.15 (paragraphs [0081, 0132]). Chen does not disclose that N is present in the material, it is thus understood that the electrolyte layer includes no N.
Squarely within the permitted ranges are the values x = 0.33, y = 0.15, z = 0.45 and w = 0.15. Scaling these values by a factor of 1/0.15 results in a Li content (instantly 
Chen’s optimum composition ranges overlap the instant application's optimum composition ranges.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Chen discloses the claimed invention except for the exact optimum composition ranges in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, Chen teaches that the layer is made up of the LixPySzOw compound, therefore it consists of it.
Regarding claims 18 and 19, Chen teaches a composition with z = 0.45 and w = 0.15. Scaling these values by a factor of 1/0.15 results in a S content (instantly claimed z) of 3 and an O content (instantly claimed y) of 1. Therefore, in Chen’s composition the S content (instantly claimed z) plus the O content (instantly claimed y) equals 3 + 1 and thus equals 4.
Regarding claims 20 and 21, Chen teaches that the solid electrolyte may be a multi-layer structure. Among the recited materials of the layers are sulfide electrolytes, such as LixPySzOw and LIPON (paragraphs [0156, 0081]). 
xPySzOw and LIPON out of a finite number of possible combinations without undue experimentation and with a reasonable expectation of success.
In this arrangement LIPON is considered a “buffer layer”. 
Regarding claim 23, Chen teaches a battery comprising the electrolyte of claim 15 (abstract).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0331092, hereinafter Chen as applied to claim 23 above and further in view of U.S. Pre-Grant Publication No. 2020/0067126, hereinafter Han.
Regarding claim 24, Chen teaches that the battery includes a negative (“first”) current collector, a negative (“first”) electrode, the solid electrolyte, a cathode (“second”) electrode and a second current collector (abstract and paragraph [0132]).
Chen fails to teach a substrate and an encapsulation layer.
It is well-known in the art that batteries require encapsulation for the purpose of containing and protecting the elements of the battery – see, e.g. the Han reference, which is commonly owned with the Chen references. Han teaches a pouch (507, “encapsulation”) containing the electrode stack (504) of the battery (paragraph [0100] and figure 5). 

One of the faces of the pouch is considered the instantly claimed “substrate” on which the electrodes, current collectors and electrolyte are stacked.

Claims 15, 16, 18-20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2011-141982, hereinafter Ota, in view of U.S. Pre-Grant Publication No. 2017/0331092, hereinafter Chen.
Regarding claim 15, Ota teaches a solid electrolyte layer (14). The solid electrolyte layer comprises a sulfide compound of the type Li-PSO (paragraph [0028]). The material does not include N, therefore the electrolyte layer (14) is understood to not include N.
Ota fails to teach a specific composition of the Li-PSO compound.
Chen teaches the solid electrolyte LixPySzOw, where 0.33 ≤ x ≤ 0.67, 0.07 ≤ y ≤ 0.2, 0.4 ≤ z ≤ 0.55 and 0 ≤ w ≤ 0.15 (paragraphs [0081]).
Squarely within the permitted ranges are the values x = 0.33, y = 0.15, z = 0.45 and w = 0.15. Scaling these values by a factor of 1/0.15 results in a Li content (instantly claimed x) of 2.2, a P content of 1, a S content (instantly claimed z) of 3 and an O content (instantly claimed y) of 1. These values fall within the claimed ranges.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Chen’s material as the solid 
The optimum composition ranges of Ota as modified by Chen overlap the instant application's optimum composition ranges.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Ota as modified by Chen discloses the claimed invention except for the exact optimum composition ranges in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, Ota as modified by Chen teaches that the layer is made up of the LixPySzOw compound, therefore it consists of it.
Regarding claims 18 and 19, Ota as modified by Chen teaches a composition with z = 0.45 and w = 0.15. Scaling these values by a factor of 1/0.15 results in a S content (instantly claimed z) of 3 and an O content (instantly claimed y) of 1. Therefore, in Chen’s composition the S content (instantly claimed z) plus the O content (instantly claimed y) equals 3 + 1 and thus equals 4.
Regarding claim 20, Ota teaches a buffer layer (13) on one face of the electrolyte layer (14) (paragraph [0025] and figure 1).
claim 22, Ota teaches a buffer layer (13) on one face of the electrolyte layer (14) (paragraph [0025] and figure 1). 
Ota further teaches an interface layer (15) on the opposite face of the electrolyte layer (14) (paragraph [0030] and figure 1). The interface layer (15) serves to absorb lithium ions and suppress the growth of lithium dendrites (paragraphs [0004, 0013, 0016]). As it prevents lithium dendrites from growing and coming into contact with the positive electrode, the interface layer (15) may be considered a “buffer layer”.
Regarding claim 23, Ota as modified by Chen teaches a battery comprising the electrolyte of claim 15 (paragraph [0020]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2011-141982, hereinafter Ota and U.S. Pre-Grant Publication No. 2017/0331092, hereinafter Chen as applied to claim 23 above and further in view of U.S. Pre-Grant Publication No. 2020/0067126, hereinafter Han.
Regarding claim 24, Ota teaches that the battery includes a positive (“first”) current collector (11), a positive (“first”) electrode (12), the solid electrolyte (14), a negative (“second”) electrode (16) and a negative (“second”) current collector (17) (paragraph [0020] and figure 1).
Ota fails to teach a substrate and an encapsulation layer.
It is well-known in the art that batteries require encapsulation for the purpose of containing and protecting the elements of the battery – see, e.g. the Han reference. Han teaches a pouch (507, “encapsulation”) containing the electrode stack (504) of the battery (paragraph [0100] and figure 5). 

One of the faces of the pouch is considered the instantly claimed “substrate” on which the electrodes, current collectors and electrolyte are stacked.

Claims 15, 16, 18, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0104891, hereinafter Holme.
Regarding claim 15, Holme teaches a solid electrolyte comprising a layer of the compound LixPySzOw, where 0.33 ≤ x ≤ 0.67, 0.07 ≤ y ≤ 0.2, 0.4 ≤ z ≤ 0.55 and 0 ≤ w ≤ 0.15 (paragraphs [0007, 0010, 0016]). The material does not include N, therefore the electrolyte layer is understood to not include N.
Squarely within the permitted ranges are the values x = 0.33, y = 0.15, z = 0.45 and w = 0.15. Scaling these values by a factor of 1/0.15 results in a Li content (instantly claimed x) of 2.2, a P content of 1, a S content (instantly claimed z) of 3 and an O content (instantly claimed y) of 1. These values fall within the claimed ranges.
Holme’s optimum composition ranges overlap the instant application's optimum composition ranges.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Holme discloses the claimed invention except for the exact optimum composition ranges in the instant application.  It would have been obvious to In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, Holme teaches that the layer is made up of the LixPySzOw compound, therefore it consists of it.

Regarding claims 18 and 19, Holme teaches a composition with z = 0.45 and w = 0.15. Scaling these values by a factor of 1/0.15 results in a S content (instantly claimed z) of 3 and an O content (instantly claimed y) of 1. Therefore, in Holme’s composition the S content (instantly claimed z) plus the O content (instantly claimed y) equals 3 + 1 and thus equals 4.
Regarding claim 23, Holme teaches a battery comprising the electrolyte of claim 15 (paragraph [0034]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0104891, hereinafter Holme as applied to claim 23 above and further in view of U.S. Pre-Grant Publication No. 2020/0067126, hereinafter Han.
Regarding claim 24, Holme teaches that the battery includes a stack comprising a first current collector, an anode (“first”) electrode, the solid electrolyte, a cathode (“second”) electrode and a second current collector (paragraphs [0020, 0034, 0047]).

It is well-known in the art that batteries require encapsulation for the purpose of containing and protecting the elements of the battery – see, e.g. the Han reference, which is commonly owned with the Holme references. Han teaches a pouch (507, “encapsulation”) containing the electrode stack (504) of the battery (paragraph [0100] and figure 5). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to enclose Holme’s battery within a pouch for the purpose of containing and protecting the battery elements. 
One of the faces of the pouch is considered the instantly claimed “substrate” on which the electrodes, current collectors and electrolyte are stacked.

Claims 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0104891, hereinafter Holme as applied to claim 15 above and further in view of U.S. Pre-Grant Publication No. 2004/0048157, hereinafter Neudecker and J. Appl. Phys. 101, 103502, hereinafter Weiβ.
Regarding claim 25, Holme teaches that the solid electrolyte may be prepared through vapor deposition (paragraph [0010]).
Holme does not specify the precursor or the atmosphere used in the process.
The method of vapor deposition via magnetron sputtering from a Li3PO4 target in a N2 atmosphere to produce the closely related LIPON solid electrolyte is widely used in the art – see, e.g. Neudecker (paragraph [0092]).
2S/Ar atmosphere is also known in the art – see Weiβ (abstract, Introduction, 4th paragraph).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form Holme’s sulfide electrolyte by combining the known method of depositing LIPON with the known method for depositing sulfide layers and to thus use magnetron sputtering from a Li3PO4 target in a H2S/Ar atmosphere for the purpose of forming Holme’s LixPySzOw material.
Regarding claim 26, Holme as modified by Neudecker and Weiβ teaches the sulfur containing gas H2S (Weiβ’s abstract).
Regarding claims 27-29, Holme as modified by Neudecker and Weiβ teaches using a H2S/Ar atmosphere.
Holme as modified by Neudecker and Weiβ does not specify the ratio of the H2S gas in the atmosphere.
However, given that the desired composition in the final material is known, it would have been within the purview of the ordinarily skilled artist before the effective filing date of the claimed invention to select an appropriate amount of the H2S gas in the atmosphere for the purpose of arriving at the desired final composition. Given that the composition taught by Holme meets the instantly required composition, it is expected that the appropriate amount of H2S gas in the atmosphere would likewise meet the claimed amount.
claim 30, Holme’s material contains no N. The method of Holme as modified by Neudecker and Weiβ teaches using a H2S/Ar atmosphere and does not include N.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record (Chen and Holme) teach an electrolyte of the claimed composition except for the amount of S as required by claim 17. Moreover, the prior art contains no motivation for adopting the claimed amount of S.

Response to Arguments
Applicant's arguments filed on 21 January 2022 have been fully considered but they are not persuasive. 
Applicant argues that the compounds taught by the Chen, Ota and Holme references are different from the instantly claimed compound, because they require a scaling factor to match the instantly claimed atomic fractions. To support this assertion, applicant cites the example of C2H4 and C4H8, which are known different molecules.
Applicant should note that C2H4 and C4H8 are molecules. The subscripts in the molecular formulas refer to the number of C and H atoms present in each molecule. 
In contrast, the instant application and the cited references are not directed to molecules, but rather to amorphous compounds having prescribed proportions of Li, P, 
The compounds of the cited references meet this compositional requirement. As an example, Chen’s material includes the case when Li:P:S:O are present at a ratio of 0.33:0.15:0.45:0.15. This is exactly the same as saying that Li, P, S and O atoms are present at a ratio of 2.2:1:3:1, or alternately put, for every P atom, there are 2.2 Li atoms, 3 O atoms and 1 S atom. This composition satisfies the instantly claimed compound. The equivalent analysis applies to the Ota and Holme references as detailed in the current and prior office actions.
As such, the previously presented rejections in view of Chen, Ota and Holme under 35 USC 103 are proper and are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759